t c summary opinion united_states tax_court robert henry lehmuth petitioner v commissioner of internal revenue respondent docket no 12325-00s filed date robert henry lehmuth pro_se james j posedel for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in orange california at the time the petition was filed respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after a concession the issues for decision are whether the amounts petitioner actually or constructively received in settlement of a suit for unpaid overtime wages constitute gross_income to petitioner and if so whether petitioner constructively received a portion of the settlement proceeds that his attorney did not remit to him background prior to the year in issue petitioner was employed as a laboratory manager lab manager by kits camera inc kits ’ in date petitioner along with five other individuals filed a class action lawsuit in the superior court for the state of california for the county of orange against kits for damages for failure to pay overtime compensation and for failure to pay ‘petitioner concedes that he is liable for the 10-percent additional tax under sec_72 of dollar_figure for an early distribution of dollar_figure from a retirement account at some point during or prior to kits camera inc changed its name to kits sunset inc earned wages petitioner was represented by james s davis mr davis the class potentially involved at least individuals who had been employed as lab managers by kits before the class action lawsuit was certified kits settled with two of the lab managers petitioner and ernesto sanchez mr sanchez both of whom were represented by mr davis at the time of the settlement mr davis also represented former store managers employed by kits in a similar but separate lawsuit pending against kits the store manager case the settlement agreement did not preclude mr davis from continuing his representation of the store managers the settlement agreement did regquire petitioner and mr sanchez to release all of their claims against kits ina paragraph captioned release of all claims and liabilities the settlement agreement provides in part the plaintiffs hereby irrevocably and unconditionally release acquit and forever discharge defendants from any and all charges complaints claims liabilities obligations promises agreements controversies damages actions causes of action suits rights demands costs losses debts and expenses of any nature whatsoever in a paragraph captioned cash payment the settlement agreement provides in part upon performance of all other terms of the settlement payment will be made to plaintiffs by way of check payable to the james s davis client trust account in the amount of forty-five thousand dollars dollar_figure of this amount plaintiff robert lehmuths sic is to receive dollar_figure plaintiff ernesto sanchez is to - - receive dollar_figure and their attorney will receive dollar_figure in attorneys’ fees and costs mr davis signed the settlement agreement on behalf of petitioner and mr sanchez on date on the same day mr davis drafted a letter to petitioner and mr sanchez stating in part with great pleasure i enclose for each of you a check in the sum of dollar_figure which is the partial payment you are do sic from the lab managers case you each have an additional dollar_figure coming from costs to be recovered you also are participants in the store manager case as to the store manager case i don’t know how long it will take to settle but i’11 be pushing it as much as possible we can still add store managers and you can talk to them about their case just not yours petitioner received the dollar_figure check from mr davis and promptly deposited it in after receiving and depositing the check for dollar_figure petitioner asked mr davis to send him the remaining dollar_figure mr davis denied the request and informed petitioner that he had withheld dollar_figure from both petitioner and mr sanchez to help cover the costs of the store manager case in which they were participating and that they would receive their dollar_figure when the store manager case was resolved contrary to mr davis’s comments petitioner was barred from participating in the store manager case by the unequivocal terms of the settlement agreement - - mr davis and petitioner never entered into a written_agreement permitting mr davis to retain the dollar_figure at issue petitioner made several requests to mr davis for his dollar_figure between the date of the settlement agreement and the date of trial but mr davis never sent the money to petitioner petitioner failed to report any of the settlement proceeds on his federal_income_tax return on date respondent mailed to petitioner a notice_of_deficiency in which respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for respondent determined that petitioner failed to include as income the entire dollar_figure of the settlement proceeds respondent contends that the settlement proceeds are taxable to petitioner respondent’s position is that the full amount of the dollar_figure proceeds to which petitioner is entitled is includable in petitioner’s gross_income for because petitioner actually received dollar_figure and constructively received dollar_figure during that year swe note that respondent might have raised an argument that petitioner should include in income his pro_rata share of the attorney’s fees paid to mr davis see 219_f3d_941 9th cir affg tcmemo_1998_395 114_tc_399 affd 259_f3d_881 7th cir however respondent did not raise this issue and we do not consider it this court repeatedly has held that we do not consider issues that have not been pleaded see 92_tc_376 affd per curiam 920_f2d_1196 5th cir 64_tc_989 and cases cited therein discussion sec_61 provides that all income from whatever source derived is includable in gross_income unless specifically excluded by another provision 348_us_426 compensation_for services is specifically included in the definition of gross_income sec_61 see also 324_us_177 any economic or financial benefit conferred on the employee as compensation is includable in taxable_income whatever the form or mode by which it is effected with respect to damages ‘whether a claim is resolved through litigation or settlement the nature of the underlying action determines the tax consequences of the resolution of the claim ’ 106_tc_184 quoting 836_f2d_1176 9th cir in characterizing the settlement payment for tax purposes we ask tn lieu of what were the damages awarded ’ id quoting 144_f2d_110 lst cir affg 1t c the settlement here in guestion resolved petitioner’s lawsuit against kits for its failure to pay petitioner overtime compensation or wages the proceeds of the settlement were paid in lieu of compensation_for services and therefore constitute gross_income to petitioner petitioner states in the petition i was never a employee independent_contractor wages earned were earned as a w2 employee these wages--as an employee--should have had all taxes withheld petitioner also argues that because he allegedly did not receive a form_w-2 or a form_1099 with respect to the settlement proceeds the proceeds are exempt from federal_income_tax petitioner’s initial argument presented in general form in the petition was that his former employer should have paid him overtime compensation timely and should have withheld federal_income_tax from the timely payment petitioner argued that consequently his former employer is responsible for any federal_income_tax now due on the settlement payment in lieu of overtime compensation since petitioner did not pursue this argument at trial we conclude that petitioner has abandoned it see 67_tc_94 n in any event we reject the argument as without merit as for petitioner’s alleged nonreceipt of a form_w-2 or a form_1099 the law is well settled that the nonreceipt of either form does not excuse a taxpayer from the duty to report income deas v commissioner tcmemo_2000_204 and cases cited therein and that failure to receive either form does not justify a taxpayer - - in excluding from gross_income the amounts that should have been reported on the form see eg 85_tc_934 fairchild v commissioner tcmemo_2001_237 rivera v commissioner tcmemo_1994_625 vaughn v commissioner tcmemo_1992_317 affd without published opinion 15_f3d_1095 9th cir petitioner has failed to show that the settlement proceeds fall within the purview of any provision of the code or of law excluding them from gross_income therefore the dollar_figure that he actually received from mr davis is includable in his gross_income we now address the dollar_figure settlement payment to which petitioner was entitled but which he never actually received a taxpayer who reports income under the cash_method_of_accounting must report income for the taxable_year when actually or constructively received sec_1_451-1 income_tax regs income is constructively received by a taxpayer in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions sec_1_451-2 income_tax regs under the constructive- receipt doctrine a taxpayer recognizes income when the taxpayer has an ungualified vested right to receive immediate payment 96_tc_814 generally - there must be an amount that is immediately due and owing that the obligor is ready willing and able to pay 103_tc_634 affd without published opinion 89_f3d_856 11th cir the amount owed must either be credited to the taxpayer or set_aside for the taxpayer so that the taxpayer has an unrestricted right to receive it immediately and the taxpayer being aware of these facts declines to accept the payment id the constructive-receipt doctrine precludes the taxpayer from deliberately turning his back upon income otherwise available martin v commissioner supra the determination whether a taxpayer has constructively received income is essentially a question of fact childs v commissioner supra pincite we have long held that the doctrine_of constructive receipt is to be applied sparingly the doctrine is only to be invoked when the taxpayer has an unrestricted right to receive payment of money that is available to him 83_tc_755 36_tc_111 citing 31_bta_1067 generally receipt of payment by an agent is constructive receipt by the principal md cas co v united_states 251_us_342 burkes v commissioner tcmemo_1998_61 an exception to the general_rule exists if there is an - unauthorized use of funds from which the principal derives no benefit 290_f2d_726 2d cir affg 34_tc_606 grant v commissioner tcmemo_1995_29 affd on another issue 103_f3d_948 11th cir however if the principal derives an economic benefit from the agent’s actions the principal constructively receives the income even though the agent took unauthorized action to the detriment of the principal 302_f2d_177 5th cir revg tcmemo_1961_115 wells v commissioner tcmemo_1967_154 mr davis as petitioner’s attorney was acting as petitioner’s agent when he properly received the settlement proceeds from kits see 349_f2d_953 3d cir affg tcmemo_1963_344 therefore in the absence of an exception to the general_rule the money received by mr davis was constructively received by petitioner petitioner asserts that he did not authorize mr davis to retain any portion of the dollar_figure to which petitioner was entitled pursuant to the settlement agreement he also states that he never expressed to mr davis an interest in either participating or investing in the store manager case after receiving the dollar_figure check petitioner asked mr davis on several occasions to send him the remaining dollar_figure but he never received these funds mr davis responded to petitioner’s requests by telling petitioner that his money was being used to cover the costs in the store manager case petitioner’s requests for the dollar_figure balance of the settlement due to him all were oral he never wrote to mr davis to request payment of these funds mr davis asserts that petitioner agreed that he should retain dollar_figure of the amount due to petitioner from settlement of the lab manager case to help fund the litigation of the store manager case mr davis explained that he was ready willing and able to send petitioner his dollar_figure if petitioner sent hima letter requesting the money and a release of any claim for compensation_for assisting with the store manager case mr davis acknowledges that he and petitioner never entered into a written_agreement allowing mr davis to retain the dollar_figure due to petitioner the record here shows that petitioner was entitled to a settlement payment of dollar_figure and that the entire amount was paid to petitioner’s attorney mr davis the attorney paid dollar_figure to petitioner and retained dollar_figure he explained to petitioner that petitioner had an additional dollar_figure coming from costs to be recovered and that petitioner was a participant in the store manager case at the time of this explanation the entire dollar_figure amount already had been paid to the attorney the settlement agreement included a general release of all petitioner’s claims against kits he was not permitted to participate in the store manager case mr davis explained many of the circumstances of his dealings with petitioner and of his litigation against kits in an effort to show that he retained the funds in question with petitioner’s consent and for his benefit we are not convinced by these arguments mr davis wass an experienced attorney at the time in question if the facts were as he represented he could have sent the entire dollar_figure to petitioner and requested the return of dollar_figure for whatever legitimate purpose he had in mind alternatively he could have obtained petitioner’s written_agreement to his retaining dollar_figure he did neither instead he paid only dollar_figure to petitioner and offered a questionable explanation for retaining the balance we conclude that petitioner did not constructively receive the dollar_figure that mr davis retained and never sent to petitioner petitioner did not authorize mr davis to retain the dollar_figure petitioner’s attempts to obtain the money were unsuccessful the money simply was not available to him moreover petitioner received no economic benefit from mr davis’s unilateral decision to retain the money there was no possibility that petitioner could benefit from participating in the store manager case because the settlement agreement with respect to the lab manager case and the general release included in that settlement barred petitioner from participating in the store manager case consequently authorities such as sowell v commissioner supra and wells v commissioner supra finding constructive receipt where the principal enjoyed an economic benefit notwithstanding the absence of authorization by the principal are not applicable petitioner received dollar_figure in settlement of his claim against kits in but the additional dollar_figure paid to his attorney for him was not available to him and was not constructively received by him reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
